           Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 1 of 14



UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
--------------------------------------------------------X              ELECTRONICALLY FILED
FRAN E. COOK BOLDEN, M.D.,                                             DOC#: - - - - ~ --
                                                                       DATE FILED:   ~ / t~/ fq \
                                     Plaintiff,
                   -against-
                                                                           19-CV-3425 (KMW)
DG TRC MANAGEMENT COMPANY, LLC
d/b/a TRICENNA, SKIN SPECIALTY                                            OPINION & ORDER
DERMATO LOGY, DANIEL GROISSER,
M.D., and SHANNON DELAGE,

                                     Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          Plaintiff Dr. Fran E. Cook-Bolden ("Dr. Cook-Bolden") seeks a temporary restraining

order and a preliminary injunction enjoining enforcement of the arbitration provision contained

in an agreement she entered into with Defendant DG TRC Management, d/b/a Tricenna

("Tricenna") and Skin Specialty Dermatology (the "Practice"), as well as various other relief.

At a hearing held on April 29, 2019, the Court denied Dr. Cook-Bolden's request in its entirety.

This Order sets forth the basis for that decision.

                                                  BACKGROUND

     I.       Factual Background 1

          This case arises out of Dr. Cook-Bolden' s sale of her medical practice and her subsequent

 employment and termination by the Practice. In connection with the sale of her medical

 practice, Dr. Cook-Bolden entered into three agreements with Defendants, all dated January 12,

 2018: the Asset Purchase Agreement (the "APA"); the Management Services Agreement; and the




' Unless otherwise noted, the fuGt~in thiB Bv~tion "r~ nQt di~puted.
        Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 2 of 14



Employment Agreement. (See Compl., Exs. A, B, C, respectively.)

       On April 1, 2019, Defendants notified Dr. Cook-Bolden of their intent to terminate her

employment. (Id. , 119.)

       Also on April 1, 2019, the Practice and Tricenna filed for arbitration (the "AAA

Arbitration"), pursuant to§ 7.15 of the APA. (See id., Ex. P.) As relevant here, that section

provides:

              The Parties agree that any claim, controversy, or other matter in
              question based upon, arising out of, or otherwise in respect of this
              Agreement or any Transaction Document, including any dispute
              arising under any claim made pursuant to Article VI (a "Dispute")
              will be resolved by arbitration before one arbitrator chosen from a
              list of arbitrators provided by the American Arbitration Association
              (the "AAA") and mutually agreed to in writing by Purchaser and the
              Owner. . . . As promptly as practicable after the arbitrator is
              selected . . . , the Owner . . . and Purchaser . . . will prepare and
              submit a written presentation to the arbitrator, which may include,
              in addition to the arguments and position statements of each of
              Purchaser and the Owner, exhibits and testimony in the form of
              affidavits. As soon as practicable thereafter (and, in any event, no
              later than thirty (30) days after submission), the arbitrator will
              choose one of the Party's positions based solely upon the written
              presentation of Purchaser (and its professional advisors), on the one
              hand, and written presentation of the Owner (and her professional
              advisors), on the other hand. Purchaser, on the one hand, and the
              Owner on the other hand, will be responsible for its own costs and
              fees incurred in connection with such Dispute. Purchaser, on the
              one hand, and the Owner, on the other hand, will share equally the
              fees and expenses of the arbitrator. . . . . It is the desire and intent
              of the Parties, that such arbitration be held without any discovery,
              deposition or motion practice, that the arbitrator receive evidence
              solely through the written submissions and not hold an evidentiary
              hearing, and that the arbitrator has no ability to extend dates or apply
              rules that conflict with these provisions. Notwithstanding the
              foregoing or anything in this Agreement to the contrary, no Party
              shall be prevented from seeking equitable remedies for relief
              (including specific enforcement of any decision made by the
              Arbitration Firm or AAA hereunder) in a court of competent
              jurisdiction.

APA§ 7.15.



                                                 2
                Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 3 of 14



                On April 15, 2019, the Practice terminated Dr. Cook-Bolden's employment. (Compl.

    ,I 119.)

               B. Procedural Background

               On April 17, 2019, Dr. Cook-Bolden filed the complaint in this case, bringing claims for,

    inter alia, (1) discrimination in violation of 42 U.S.C. § 1981; (2) violations of New York State

    Human Rights Law; and (3) breach of contract.                 (See Compl. ,i,i 184-344.)      Dr. Cook-Bolden

    brings her claims against Tricenna; the Practice; Daniel Greisser, M.D., Tricenna's medical

    director and the Practice's President; and Shannon Delage, Tricenna's Chief Executive Officer

    (together, "Defendants").       (See id. ,i,i 7-13; 75.)       The Complaint seeks "judgment against the

    all Defendants ... in excess of $500,000.00, plus compensatory damages, punitive damages and

    attorney's fees."     (Id. at 57.)

               Also on April 17, 2019, counsel for Dr. Cook-Bolden appeared ex parte in this Court's

    Chambers to ask the Court, acting its Part I capacity, to sign an order to show cause which

    included a temporary restraining order ("TRO"). 2               That TRO, if granted, would have

    (1) enjoined the Defendants' enforcement of Paragraphs 13 and 14 of the Employment

    Agreement (the "Non-Competition Covenant" and "Non-Solicitation Covenant," respectively,

    and together, the "Restrictive Covenants"); (2) enjoined the AAA Arbitration; (3) directed the

    production of all documents relating to financial and medical records reflecting compensation

    due to Dr. Cook-Bolden pursuant to the Employment Agreement, and directed Defendants to pay

    Dr. Cook-Bolden's attorney's fees; and (4) enjoined Defendants from using the name "Dr. Fran

    E. Cook Bolden, M.D., P.C."          Counsel also submitted a brief in support of its motion (the




2   On that date, the undersigned was the Part I Judge on duty.     The case has now been assigned permanently to the
    undornignod,


                                                             3
           Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 4 of 14



"Memorandum" or "Mem.").

       The parties subsequently informed the Court by telephone that they had consented to a

temporary stay of the AAA Arbitration pending the Court's resolution of Dr. Cook-Bolden's

motion.        Due to previously-scheduled commitments of both parties' counsel, a conference on

Dr. Cook-Bolden's motion for preliminary relief could not be arranged until April 29, 2019.

          On April 23, 2019, Defendants submitted a brief in opposition to Dr. Cook-Bolden's

motion.        (Mem. Opp'n Mot. ("Opp'n"), ECF No. 8.)

          On April 25, 2019, Dr. Cook-Bolden submitted a reply brief in support of her motion.

(Pl.'s Reply Mem. Further Supp. Mot. ("Reply"), ECF No. 13.)

          On April 29, 2019, the Court held a hearing (the "April 29 Hearing"), during which it

orally denied Dr. Cook-Bolden's motion. This Order explains the basis of the Court's ruling.

                                         LEGAL STANDARD

          "The standard[s] for granting a [TRO] and a preliminary injunction ... are identical."

Spencer Trask Software & Info. Servs., LLC v. RPost Int'! Ltd., 190 F. Supp. 2d 577,580

(S.D.N.Y. 2002) (Leisure, J.). In order to obtain a TRO or a preliminary injunction, a movant

"must show (1) irreparable harm; (2) either a likelihood of success on the merits or both serious

questions on the merits and a balance of hardships decidedly favoring the moving party; and

(3) that [preliminary relief] is in the public interest." N Am. Soccer League, LLC v. United

States Soccer Fed 'n, Inc., 883 F.3d 32, 37 (2d Cir. 2018).

                                             DISCUSSION

          I.       Arbitration

          Dr. Cook-Bolden seeks to enjoin the AAA Arbitration filed by Defendants on the ground

that the prohibition on discovery contained in § 7 .15 of the AP A is unconscionable, and thereby




                                                    4
           Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 5 of 14



renders her agreement to arbitrate unenforceable. 3 Dr. Cook-Bolden argues that, absent

discovery, she will be precluded from vindicating her contractual and statutory rights and from

properly defending herself against Defendants' claims. In response, Defendants contend that

"the gateway issue of arbitrability should be decided by an arbitrator," (Opp'n 8-9) and argue

that, in any event, § 7.15' s prohibition on discovery is not unconscionable. 4

         For the reasons below, Dr. Cook-Bolden has not shown a likelihood of success on her

claim that the Court must decide arbitrability in the first instance. 5

         A. Applicability of the Federal Arbitration Act

         As an initial matter, the parties dispute whether the FAA applies to the AP A.                    In support

of her argument that the FAA does not apply, Dr. Cook-Bolden relies solely on the APA's choice

of law clause, which states, "THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE

STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES."

APA§ 7.12.        Although Dr. Cook-Bolden's briefing is less than clear on this point, she appears




3
  With respect to the unconscionability of Section 7.15, Dr. Cook-Golden also states, in passing, that: (1) the
arbitration clause provides for her to bear her own fees, whereas 42 U.S.C. § 1988 provides for fee-shifting if
Plaintiff is successful; (2) Tricenna refuses to produce documents to which Dr. Cook-Golden is entitled under §§ 15
and 17 of the Employment Agreement; and (3) when Plaintiff signed AP A, she was represented by the same lawyer
who was then representing Tricenna' s Chief Medical Officer. (See Mem. 15- 17.) Dr. Cook-Bolden does not
develop any of these arguments in her submissions and does not provide any legal authority in support of the
conclusion that they render the arbitration clause unconscionable. She therefore has not demonstrated a likelihood
of success on the merits of these arguments.
4
 Although neither party addresses the "arbitrability" of Dr. Cook-Bolden's unconscionability claim specifically,
Defendants assert that "the claims in [Dr. Cook-Bolden' s] Complaint must be asserted in the Arbitration, not in this
Court." Count 8 of Dr. Cook-Bolden's Complaint is entitled "Judgment against the Practice and Tricenna
Rescinding Paragraph 7. I 5 of the AP A, the Arbitration Provision." This is sufficient to put the issue before the
Court.
5 The burden of proof on arbitrability "operates differently from the more conventional case in which the party
seeking an injunction also bears the burden of proof on the issue in dispute." Metro. Life Ins. Co. v. Bucsek, 919
F.3d 184, 188 (2d Cir. 2019). Dr. Cook-Bolden's burden as to the arbitrability issue is to show a likelihood of
success in demonstrating that Defendants cannot establish their entitlement to arbitrate. See id. But because the
facts concerning Dr. Cook-Bolden' s obligation to arbitrate are substantially undisputed, and the issues in contention
relate entirely to questions of law, "the assignment of burdens of proof is of little or no consequence" to the Court's
decision on arbitrability. Id.


                                                           5
            Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 6 of 14



to argue that New York law would prohibit arbitration of her statutory claims.                   (See Reply 5-6

(citing Matter of Wertheim & Co. v. Halpert, 48 N.Y.2d 681 (1979)).)

           Contrary to Dr. Cook-Bolden's assertion, the FAA applies to the APA.                  "[T]he FAA

creates a 'body of federal substantive law of arbitrability, applicable to any arbitration agreement

within the coverage of the Act."'         Doctor's Assocs., Inc. v. Distajo, 107 F.3d 126, 130 (2d Cir.

1997) (quoting Moses H Cone Mem 'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). 6

"[T]he inclusion in the contract of a general choice-of-law clause does not require application of

state law to arbitrability issues, unless it is clear that the parties intended state arbitration law to

apply on a particular issue."       Id. at 131.

           In any event, even if the FAA did not apply to the APA, New York law would not

prohibit arbitration of Dr. Cook-Bolden's unconscionability claim.               Under New York law, as

under the FAA, "the question of arbitrability is an issue generally for judicial determination,"

unless the "parties 'evince[] a clear and unmistakable agreement to arbitrate arbitrability."'

Shaw Grp. Inc. v. Triplefine Int'! Corp., 322 F.3d 115, 121 (2d Cir. 2003) (quoting Smith Barney

Shearson Inc. v. Sacharow, 91 N.Y.2d 39, 46 (1997) (alteration in Shaw)).                 For the reasons

explained below, the parties have evinced such an intent here, and therefore arbitration of

questions of arbitrability would also be appropriate under New York law.

           B. Intent to Arbitrate Arbitrability

           "Under the Federal Arbitration Act, parties to a contract may agree that an arbitrator

rather than a court will resolve disputes arising out of the contract."            Henry Schein, Inc. v.

Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019).              Just as parties may contract to have an




6   Dr. Cook-Bolden does not argue that the APA falls outside of the FAA's coverage provision.    See 9 U.S.C.
§§ 1, Z.


                                                          6
          Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 7 of 14



arbitrator decide the merits of their disputes, they may also contract to have an arbitrator decide

'"gateway' questions of'arbitrability."'        Gingras v. Think Fin. , Inc., No. 16-2019-CV, 2019

WL 1780951, at *9 (2d Cir. Apr. 24, 2019) (quoting Rent-A-Center, W , Inc. v. Jackson, 561 U.S.

63, 68-69 (2010)).     Thus, in a dispute over whether a particular claim or set of claims is

arbitrable, "[t]he first question is who decides arbitrability," that is, "whether the issue of

arbitrability is for the court or for the arbitrator."       Id. at *8.

        "[W]hen an agreement 'clearly and unmistakably' delegates the issue of arbitrability to

the arbitrator, [the court] will enforce it."    Id.     "Under th[is] standard[], arbitration clauses that

use language mandating arbitration of, for example, 'all disputes . . . concerning or arising out' of

an agreement constitute clear and unmistakable delegations of the power to decide questions of

arbitrability to the arbitrator." Syngenta Crop Prof., LLC v. Ins. Co. ofN Am. , Inc., No. 18-CV-

715 (DLC), 2018 WL 1587601, at *4 (S.D.N.Y. Mar. 29, 2018) (Cote, J.); see also Shaw, 322

F.3d at 121 (holding that an agreement to "arbitrate 'all disputes,' ... qualified only by the

requirement that the matter be one 'concerning or arising under' the .. . [a]greement" was

evidence of intent to delegate the issue of arbitrability to the arbitrator).

        Here, § 7 .15 of the AP A demonstrates the parties' clear and unmistakable intent to have

an arbitrator, rather than a court, resolve threshold arbitrability questions. The first sentence of

Section 7 .15-which the Court will refer to as the "Delegation Provision"-provides:

                 The Parties agree that any claim, controversy, or other matter in
                 question based upon, arising out of, or otherwise in respect of this
                 Agreement or any Transaction Document, ... will be resolved by
                 arbitration .... "

AP A § 7.15. This language is "categorical, unconditional and unlimited" and thus encompasses

a dispute over whether a claim is within the scope of arbitration. Paine Webber Inc. v. Bybyk, 81

F.3d 1193, 1199 (2d Cir. 1996). Moreover, the APA does not carve out any categories of



                                                         7
            Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 8 of 14



claims for judicial, as opposed to arbitral, resolution. Cf Metro. Life Ins. Co. v. Bucsek, 919

F .3d 184, 191 (2d Cir. 2019) ("[W]hat the arbitration agreement says about whether a category of

dispute is arbitrable can have an important bearing on whether it was the intention of the

agreement to confer authority over arbitrability on arbitrators."). In light of the AP A's

unqualified delegation of authority to the arbitrator, Dr. Cook-Bolden cannot show a likelihood

of success in demonstrating that Defendants cannot establish their entitlement to arbitrate the

dispute at issue.

          Dr. Cook-Bolden nevertheless contends that the parties did not agree to delegate the issue

of arbitrability to the arbitrator because "there is absolutely no language ... indicat[ing] that the

parties agreed to let an arbitrator decide the issue of arbitrability."   (Mem. 12.)   This argument

fails, because parties need not specifically reference arbitrability in order to demonstrate their

intent to arbitrate all issues, including arbitrability.   See Shaw, 322 F.3d at 121 ("[E]ven absent

an express contractual commitment of the issue of arbitrability to arbitration, a referral of' any

and all' controversies reflects such a 'broad grant of power to the arbitrators' as to evidence the

parties' clear 'inten[t] to arbitrate issues of arbitrability."' (quoting Paine Webber, 81 F.3d at

1200)).     The language in§ 7.15-which unambiguously requires arbitration of"any claim,

controversy, or other matter in question"-is not meaningfully distinguishable from the "any and

all" language in Shaw Group, and Dr. Cook-Bolden does not provide any authority to the

contrary.

          Dr. Cook-Bolden also contends, incorrectly, that "the APA requires that all equitable

claims be decided by this Court," including her "claim[] ... to rescind the APA arbitration's

provision," invoking § 7.15 's final sentence-which the Court will refer to as the Equitable




                                                      8
             Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 9 of 14



Relief Provision-together with§ 7.13. (Mem. 12.)7 Under the Equitable Relief Provision,

"no Party shall be prevented from seeking equitable remedies for relief (including specific

enforcement of any decision made by the Arbitration Firm or AAA hereunder) in a court of

competent jurisdiction."          APA§ 7.15.        Section 7.13 of the APA provides, in relevant part:

                    Except for the matters to be decided by means of arbitration pursuant
                    to Section 7.15, each Party hereby (a) agrees to the exclusive
                    jurisdiction of . . . if it can obtain jurisdiction, the United States
                    District Court for the Southern District of New York, sitting in New
                    York, New York ... with respect to any claim or cause of action
                    arising under or relating to this Agreement ... "

APA§ 7.13.          By their plain text, these provisions entitle Dr. Cook-Bolden to apply to a court of

                                                                   .
competent jurisdiction for "equitable remedies" and prescribe the forums in which those remedies

may be be sought.          Neither provision entitles Dr. Cook-Bolden to have "equitable claims" heard

by a court rather than an arbitrator.            Even if the above-quoted language were not clear on this

point, this conclusion is confirmed by contrasting the final sentence of § 7.15 against the

Delegation Provision, which requires the parties to arbitrate "any claim, controversy, or other

matter in question based upon, arising out of, or otherwise in respect of this Agreement."                       APA

§ 7.15.

           To the extent Dr. Cook-Bolden argues that the presence in the APA of "both a broadly

worded arbitration clause and a clause allowing the parties to seek equitable relief from courts, .. .

creates an ambiguity as to whether the parties assigned questions of arbitrability to the arbitrator,"

WMT Jnv'rs, LLC v. Visionwall Corp., No. 09 CIV. 10509 (RMB), 2010 WL 2720607, at *3

(S.D.N. Y. June 28,2010) (Berman, J.), that argument must be rejected.                        "[U]nder New York law,

"[ e]ffect and meaning must be given to every term of the contract, and reasonable effort must be



7   Apart from quoting the federal-question jurisdiction statute, 28 U.S.C. § 1331, and the supplementary jurisdiction
statute,   id. ~ 06,, t'.k Cook-Bolden does not cite any legal authority for this argument.

                                                             9
         Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 10 of 14



made to harmonize all of its terms."     India.Com, Inc. v. Dalal, 412 F.3d 315,323 (2d Cir. 2005)

(quoting Reda v. Eastman Kodak Co., 649 N. Y.S.2d 555, 557 (4th Dep't 1996) (alteration in Dalal).

Dr. Cook-Bolden's construction "would, solely on the basis of the form of relief sought,

significantly narrow the broad provision for arbitration" contained in the Delegation Provision,

"giv[ing] rise to a tension" between the Delegation Provision, on the one hand, and§ 7.13 and the

Equitable Relief Provision, on the other hand.           Remy Amerique, Inc. v. Touzet Distribution,

S.A .R.L., 816 F. Supp. 213,217 (S.D.N.Y. 1993) (Haight, J.).        That tension is easily avoided by

a reasonable construction that harmonizes the various provisions-namely, that the effect of§ 7.15

"is to make injunctive relief in judicial courts of proper jurisdiction available to the parties in aid

of arbitration, rather than (as [Dr. Cook-Bolden] would have it) transforming arbitrable claims into

nonarbitrable ones depending on the form ofrelief prayed for."        Id. at 218.   The effect of§ 7.13

is to recite the parties' agreement that, should a party pursue such relief, it is obligated to do in the

Southern District of New York.

        C. Unconscionability

        Where, as here, contracting parties have evinced a clear an unmistakable intent to

delegate threshold arbitrability issues to an arbitrator, a court may not intervene "unless [a party]

challenge[s] the delegation provision specifically." Rent-A-Ctr., 561 U.S. at 72. In this case,

Dr. Cook-Bolden challenges the following sentence, which appears in§ 7.15, several sentences

after the Delegation Provision:

                It is the desire and intent of the Parties, that such arbitration be held
                without any discovery, deposition or motion practice, that the
                arbitrator receive evidence solely through the written submissions
                and not hold an evidentiary hearing, and that the arbitrator has no
                ability to extend dates or apply rules that conflict with these
                prov1s1ons.

APA§ 7.15. The Court will refer to this sentence as the "No Discovery Rule." Dr. Cook-



                                                    10
        Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 11 of 14



Bolden argues that the No Discovery Rule is unconscionable because it will preclude her from

vindicating her statutory and contractual rights and from defending herself against Defendants'

claims. (See Mem. 14-18.)

       Importantly, Dr. Cook-Bolden (1) does not challenge the Delegation Provision; and

(2) does not argue that the No Discovery Rule, as applied to the Delegation Provision, renders the

latter unconscionable. Cf Rent-A-Ctr., 561 U.S. at 74. Because Dr. Cook-Bolden does not

attack the Delegation Provision specifically, it must be treated as valid and enforceable under the

FAA; pursuant to the Delegation Provision, it is the arbitrator who will decide whether Dr. Cook-

Bolden's claims-including her claim that the No Discovery Rule is unconscionable-are

subject to arbitration. See id. at 72-74; see also, e.g., Pingel v. Gen. Elec. Co., No. 3:14-CV-

00632 (CSH), 2014 WL 7334588, at *6-7 (D. Conn. Dec. 19, 2014) (holding that where plaintiff

claimed that procedural aspects of the arbitration were substantively unconscionable, but did not

direct her challenge to the delegation provision specifically, the enforceability of the arbitration

clause was a question for the arbitrator).

       For the reasons above, Dr. Cook-Bolden has not met her burden to demonstrate a

likelihood of success on her claim that Defendants cannot meet their burden to demonstrate their

entitlement to arbitration.

        II.    The Restrictive Covenants

        The parties disagree as to whether Dr. Cook-Bolden's challenge to the Restrictive

Covenants should be governed by the line of cases that address employee-employer relations, as

Dr. Cook-Bolden argues, or the sale of a business, as Defendants argue. Even assuming that the

employer-employee line of cases applies to the Restrictive Covenants, however, Dr. Cook-

Bolden has not shown a likelihood of success on these claims and therefore is not entitled to a

temi,orary regtruining order enjoining enforcement of the Restrictive Covenilllts.

                                                  11
        Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 12 of 14



        Under New York law, employee restraints are enforceable so long as they are reasonable.

"A restraint is reasonable only if it: (1) is no greater than is required for the protection of the

legitimate interest of the employer, (2) does not impose undue hardship on the employee, and

(3) is not injurious to the public." BDO Seidman v. Hirshberg, 93 N.Y.2d 382, 388-89 (1999).

        The Non-Competition Covenant lasts two years and applies solely to a 10-block radius of

150 E. 58th St., New York, NY 10155. See Employment Agreement§ 13. This covenant

(1) is limited in duration; (2) permits Dr. Cook-Bolden to practice anywhere in Manhattan above

68th Street and below 48th Street, as well as, among other places, anywhere in the Bronx,

Westchester, or New Jersey; and (3) applies to a medical professional. The Non-Solicitation

Covenant prevents Plaintiff from soliciting for treatment the Practice's former existing or former

patients. See id. § 14.

        Dr. Cook-Bolden does not provide any authority supporting the conclusion that the

restraints in the Restrictive Covenants are unreasonable. Although Dr. Cook-Bolden contends

that non-competition clauses are unenforceable under New York law where an employee is

terminated without cause, see Post v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 48 N.Y.2d 84,

87 (1979), she fails to adequately contest Defendant's assertion that she was terminated for cause

(see Opp'n at 7). Caselaw strongly suggests that where an employee is terminated for cause, a

reasonable non-competition clause remains enforceable. See Gismondi, Paglia, Sherling, MD.,

P. C. v. Franco, 104 F. Supp. 2d 223, 233-34 (S.D.N.Y. 2000), order vacated in part on other

grounds, 206 F. Supp. 2d 597 (S.D.N.Y. 2002) (holding that, where physician was terminated for

cause, non-compete was enforceable under New York law).

        For the foregoing reasons, Dr. Cook-Bolden has not met her burden to show that she is

likely to succeed on the merits of her claim that the Restrictive Covenants are unenforceable.




                                                   12
         Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 13 of 14



        III.    Medical and Financial Records

        Dr. Cook-Bolden contends that she is entitled, under Sections 15 and 17(b) of the

Employment Agreement, to certain medical and financial records.

        Section 17 of the Employment Agreement unambiguously states that medical records are

property of the Practice, and that Dr. Cook-Bolden must obtain the Practice's consent in order to

access the medical records. Dr. Cook-Bolden therefore has not shown that she is likely to

succeed on her claim that she is entitled to the medical records.

        During the April 29 Hearing, the parties agreed to meet and confer on the issue of Dr.

Cook-Bolden's access to financial records.      (Apr. 25 Hr'g Tr. 9:8-12.) In light of that

agreement, Dr. Cook-Bolden's request for production of the financial records by Defendants is

moot.

        IV.     Use of Dr. Cook-Holden's Name

        Defendants have provided a sworn declaration from Shannon Delage stating that

"Tricenna and the Practice have ... taken steps to remove [Dr. Cook-Bolden's] name from any

form of marketing or advertising distributed by the Practice, the office's physical premises, any

invoices sent out by the Practice for services rendered after Plaintiff was placed on administrative

leave, and any documentation concerning any clinical trials associated with the Practice."

(Delage Deel.   ,r 8.)   Dr. Cook-Bolden has not provided any evidence contradicting these

assertions. Because there is no real dispute as to whether Defendants will cease use of Dr.

Cook-Bolden's name, Dr. Cook-Bolden's motion is moot in this respect.




                                                  13
        Case 1:19-cv-03425-KMW Document 20 Filed 05/15/19 Page 14 of 14



                                          CONCLUSION

       For the reasons above, Dr. Cook-Bolden's motion for a temporary restraining order and

for a preliminary injunction is DENIED. Consistent with the Court's May 9, 2019, order, by

May 23, 2019, the parties are directed to file a joint letter, not to exceed five (5) pages, proposing

how to proceed in this case.

       SO ORDERED.

Dated: New York, New York
       May !1_, 2019
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                   14
